DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on July 27, 2021.
Claims 1–9, 12, and 18 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Response to Amendment
The amendment filed July 27, 2021 has been entered.  Claims 1–20 remain pending in the application.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 1–20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 1–20 recite processing account data and authenticating a user, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  The independent claims recite 


Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
maintaining the secure communication link for the payment flow such that a subsequent instance of the payment flow is completed via the internal website without the user interface of the device of the user accessing the external website to complete the subsequent instance of the payment flow.
The prior art reference of record that is most closely related to the claim limitation recited above is Kalgi, U.S. Patent App. No. 2013/0013499 (“Kalgi”), which discusses redirecting from a merchant website to a wallet provider.  Kalgi, however, discusses redirecting a payment purchase, but does not disclose maintaining a secure communication link for automatically completing a subsequent payment flow without accessing the external website.  And, no reference could be found for maintaining a secure communication link in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 12 and 18 include substantially the same features as claim 1.
For these reasons, independent claims 1, 12, and 18 are deemed to be allowable.  Dependent claims 2–11 are also allowable due to their dependency on claim 1; dependent claims 13–16 are also allowable due to their dependency on claim 12; and dependent claims 19 and 20 are also allowable due to their dependency on claim 18.  Accordingly, the prior rejections of claims 1–20 under 35 U.S.C. 103 have been withdrawn.


Theurer et al., U.S. Patent No. 2015/0026049, discloses populating card account data and processing a payment.
Shablygin et al., U.S. Patent App. No. 2013/0208893, discloses unique service provider IDs and a secure communication channel.  
Purves et al., U.S. Patent App. No. 2013/0346302, discloses identifying and pulling account information to a wallet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696